141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.TANDEM PRODUCTS, INC., a Minnesota Corporation, Appellant,v.NEW HAMPSHIRE INSURANCE COMPANY, a Pennsylvania corporation, Appellee.
No. 97-2314MN.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 3, 1998.Decided Feb. 9, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Tandem Products, Inc.  (Tandem) appeals from the adverse ruling of the district court in this diversity-based coverage dispute between Tandem and New Hampshire Insurance Company (New Hampshire).  New Hampshire denied coverage for damages Tandem suffered from a defective heater provided by Lambert Industries, Inc., and the district court held the terms of New Hampshire's policy did not provide coverage for Tandem's loss.  Having reviewed the record and having considered de novo the questions of state law, we conclude no error of law appears in the district court's judgment.  We thus affirm the decision of the district court without further discussion.  See 8th Cir.  R. 47B.